UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


LOIS B. CHANDLER,                      
                Plaintiff-Appellant,
                 v.
CASUAL CORNER GROUP,
INCORPORATED,
              Defendant-Appellee,
                and                             No. 00-2209

CLAUDIO DELVECCHIO, President and
CEO in his official capacity and in
his personal capacity; KAREN
RASMUSSEN, In her official capacity
and in her personal capacity,
                         Defendants.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                  T. S. Ellis, III, District Judge.
                         (CA-99-1626-A)

                      Submitted: May 17, 2001

                      Decided: May 25, 2001

 Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                CHANDLER v. CASUAL CORNER GROUP
                             COUNSEL

Lois B. Chandler, Appellant Pro Se. David C. Burton, Sean Michael
Gibbons, Steven David Brown, WILLIAMS, MULLEN, CLARK &
DOBBINS, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Lois B. Chandler appeals the district court’s order granting sum-
mary judgment to Casual Corner in her employment discrimination
action. Claims submitted to this court on appeal from the district
court’s grant of summary judgment are subject to de novo review. See
Mitchell v. Data General Corp., 12 F.3d 1310, 1313 (4th Cir. 1993).

   Chandler first claims that Casual Corner’s failure to promote her
to the position of store manager was an adverse employment action.
The district court, however, properly found no adverse action because
it was undisputed that Chandler never applied for the position. See
Shackleford v. Deloitte & Touche, LLP, 190 F.3d 398, 400 (5th Cir.
1999).

   Chandler’s second cause of action alleged Casual Corner acted
adversely in withholding quarterly bonuses. The employer asserted
legitimate reasons in conformance with their written disciplinary pol-
icy for the actions it undertook, and Chandler offered no evidence that
the actions taken were pretextual. See Taylor v. Virginia Union Uni-
versity, 193 F.3d 219, 230 (4th Cir. 1999).

   Accordingly, we find no reversible error and affirm the judgment
of the district court. We dispense with oral argument because the facts
                 CHANDLER v. CASUAL CORNER GROUP                    3
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                         AFFIRMED